Citation Nr: 0333043	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach condition, to 
include irritable bowel syndrome, secondary to service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to June 1971, 
and from February 1975 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for stomach 
problems, secondary to post-traumatic stress disorder.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not have a stomach condition; his 
irritable bowel syndrome is not medically linked to his 
service-connected PTSD or to active service.


CONCLUSION OF LAW

A stomach condition, to include irritable bowel syndrome, is 
not proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2003).


Factual Background

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) as a result of his experiences in combat in 
Vietnam.  In January 2001, he filed a claim for service 
connection for stomach problems secondary to his service-
connected PTSD indicating treatment at the VA Medical Center 
in Dallas, Texas.

VA treatment records were obtained showing continuing 
treatment for symptoms of PTSD.  He denied any 
gastrointestinal symptomatology in an October 1999 PTSD 
evaluation.  A barium enema was normal.  In November 1999, he 
was treated for complaints of constipation.  He described his 
life as "high stress" and associated the beginning of the 
worsened constipation with taking on a high stress project 2 
years ago.  He was assessed with irritable bowel syndrome, 
constipation type.  In a November 1999 nutrition 
consultation, he gave a history of obesity, hypertension, 
elevated lipids and hyperglycemia.  No stomach problems were 
noted and he was advised to change his diet and start 
exercising.  A February 2000 progress note shows complaints 
of irritable bowel syndrome for the past 2-3 months.  The 
note indicates that 2 months prior he was diagnosed with 
irritable bowel syndrome secondary to severe constipation and 
abdominal pain.

In November 2000, the veteran was seen in the VA GI clinic 
with complaints of abdominal pain and decreased frequency of 
bowel movements for the past 2 to 3 years.  He reported his 
symptoms were worse with stress.  The impression was 
irritable bowel syndrome with a history of heavy laxative 
use.  

In June 2001, the veteran underwent a VA general medical 
examination.  He gave a history of recurring episodes of 
colicky abdominal pain over the last 10 or 11 years, coming 
on the heels of relative constipation.  He treated this with 
laxatives and stool softeners.  He occasionally had 
heartburn, and rare vomiting, once in the last week, and no 
evidence of gastrointestinal bleeding.  He indicated that 
these symptoms came on with emotional upset.  These spells 
began since he had severe emotional upset in 1990 following a 
divorce and problems with his children, but they had been 
less over the last 5 months, since he had been off work.  The 
impression was irritable bowel syndrome, moderate, seemingly 
adequately contained with supportive medication.  The 
examiner commented that it was not thought that the veteran 
had a stomach condition, and his irritable bowel syndrome was 
"not definitely attached to PTSD" in so far as this 
examination could determine.  He added that the veteran was 
actually somewhat better since being off work.  A barium 
enema showed normal results.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new law in a February 2001 letter which 
also informed him which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for a stomach 
condition, to include irritable bowel syndrome, secondary to 
his service-connected PTSD.  The Board concludes the 
discussions in the rating decision, the July 2002 statement 
of the case (SOC), as well as letters sent to him informed 
him of the information and evidence needed to substantiate 
his claim, and have complied with VA's notification 
requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the service medical records, 
as well as all records of his current treatment and these 
appear to be complete.  He has been provided the opportunity 
to present evidence and testimony in personal hearings before 
both the Board and a hearing officer at the RO, but has 
declined the opportunity.  A comprehensive VA general medical 
examination was provided the veteran in June 2001.  The 
veteran has not referenced any unobtained evidence that might 
substantiate his claim or that might be pertinent to the 
bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case however, in the November 
February 2001 letter the veteran was informed that if the 
evidence was not received within one year, VA would not be 
able to pay benefits for any period prior to the date of 
receipt.  More than one year has elapsed since this date and 
no additional evidence has been submitted.  He has been given 
ample time to submit evidence or to inform the VA of relevant 
evidence it might obtain.  In the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  As such, the Board will proceed 
with a discussion of the merits of the veteran's claim.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2002).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the competent evidence consisting of the 
February 2002 VA examination shows that the veteran does not 
have a stomach condition, apart from his diagnosed irritable 
bowel syndrome.  Without evidence of a current disability, 
there is nothing to service connect.  There is no current 
disability manifested as a stomach condition.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

As for the veteran's diagnosed irritable bowel syndrome, this 
is not shown by competent evidence to be related to his post-
traumatic stress disorder, or to his active service.  The VA 
examiner noted that the veteran's "irritable bowel syndrome 
is not definitely attached to PTSD."  See 38 C.F.R. 
§ 3.310(a) regarding secondary service connection.  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (A veteran may be 
compensated for an increase in a nonservice-connected 
disability which is the proximate cause of a service-
connected disability).  Rather, the VA examiner noted that 
there was no connection between his irritable bowel syndrome 
and his PTSD, but it appeared to be somewhat better since 
being off work.  Additionally, the evidence shows that the 
irritable bowel syndrome was initially manifest many years 
following service.  The earliest diagnosis of irritable bowel 
syndrome shown in the medical records is in November 1999.  
The veteran himself has indicated that his symptoms began no 
earlier than 1990 and were related to stress associated with 
family problems.  

The Board has considered the veteran's statements regarding 
his stomach problems and his irritable bowel syndrome; 
however, this is not competent evidence to show that he has a 
stomach problem, or that his irritable bowel syndrome is 
related to his service-connected PTSD.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of any stomach condition and his irritable bowel 
syndrome are beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations and it is 
not shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  

At this time, there is no competent evidence of a current 
stomach condition, no competent evidence of irritable bowel 
syndrome until many years following service, and there is no 
competent evidence linking any stomach disorder or irritable 
bowel syndrome to a service connected disease or injury.  
Rather, the competent evidence establishes that irritable 
bowel syndrome was first manifest many years after service 
and that the disability is unrelated to any incident of 
service or a service-connected disease or injury.  The 
preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a stomach condition, to include 
irritable bowel syndrome, secondary to post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



